DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 recite the negative limitation: “without using a hinge” which renders the claim unclear as the definition of a hinge, such as from Merriam Webster, states: “a jointed or flexible device on which a door, lid, or other swinging part turns”.  Therefore, the resilient members themselves would be considered hinges.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tippery (US 2008/0295473).
Regarding claims 1, 9, 11 and 19, Tippery discloses an agricultural harvester (10), comprising: a chassis; and a header (14) carried by the chassis (via feederhouse 12), the header including: a header frame having a rigid portion (22), a first conformable portion (24) flexibly coupled to the rigid portion by a first resilient (70) material that allows at least about 1.5° of reversible deflection with respect to a width axis of the header frame (¶0039), and a second conformable portion (26) flexibly coupled to the rigid portion by a second resilient material (70) that allows at least about 1.5° of reversible deflection with respect to a width axis of the header frame (¶0039); and at least one harvesting element (16) carried by the header frame. 

Regarding claims 2-3 and 12-13, Tippery discloses wherein the resilient materials allows from about 5° to about 8° of reversible deflection (¶0039).

Regarding claims 4 and 14, Tippery discloses wherein at least one of the first resilient material and the second resilient material comprises spring steel (Resilient members 70 are springs). 

Regarding claims 5-6 and 15-16, Tippery discloses, wherein the first conformable portion includes a first rigid bar (Figure 3 upper rail 28) connected to a second rigid bar (lower rail 30) and the second conformable portion includes a third rigid bar connected to a fourth rigid bar (Considered to be the same on each side); wherein the first resilient material (70) flexibly couples the first rigid bar of the first conformable portion to the rigid portion (22) and the second resilient material flexibly couples the third rigid bar of the second conformable portion to the rigid portion. 

Regarding claims 7 and 17, Tippery discloses wherein the first conformable portion includes one of a rigid first top bar (portion of upper rail 28) and a rigid first bottom bar connected to the first resilient material (70) and the second conformable portion includes one of a rigid second top bar and a rigid second bottom bar connected to the second resilient material (Considered to be the same on each side). 

Regarding claims 8 and 18, Tippery discloses wherein the header frame defines a front and a back, the header frame further comprising a rotation lock (Figure 11, element 400) coupled to the rigid portion and the first conformable portion (¶0047) and configured to prevent the first conformable portion from tilting in a back-to-front direction (The lock creates a rigid connection and would prevent movement in all directions). 

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearer (USPN 10624260).
Regarding claims 1 and 11, Shearer discloses an agricultural harvester, comprising: a chassis; and a header (10) carried by the chassis (via feederhouse 12), the header including: a header frame having rigid portions (Beams 95 extend across the header as depicted in figure 6, the beams are rigid portions of the header), a plurality of conformable portions (85A) flexibly coupled to the rigid portions by a first resilient materials (94) that allow at least about 1.5° of reversible deflection with respect to a width axis of the header frame (Figure 6 shows upward and downward movement of the cutterbar which is considered to be at least about 1.5 degrees); and at least one harvesting element (Knife 85) carried by the header frame. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vandeven (USPN 10433486).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671